15 A.3d 68 (2011)
Ronald TOWNSEND, Petitioner
v.
COURT OF COMMON PLEAS OF PHILADELPHIA COUNTY and District Attorney of Philadelphia County, Respondents.
No. 140 EM 2010.
Supreme Court of Pennsylvania.
March 4, 2011.

ORDER
PER CURIAM.
AND NOW, this 4th day of March, 2011, the Application for Leave to File Original Process and the Petition for Writ of Mandamus are DISMISSED. See Commonwealth v. Reid, 537 Pa. 167, 642 A.2d 453 (1994) (hybrid representation not allowed). The Prothonotary is directed to forward the filings to counsel of record.